DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3 – 5, 7 – 12, 14, 15, and 17 – 20 have been amended
Claims 2, 6, 13, and 16 have been canceled

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via telephonic message from Minseung Ahn (76661) on 2021.03.02 in response to an interview on 2021.02.26.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

through the diffuser body downstream of the impeller, upstream from the vane, --

Regarding Claim 12: Claim 12 has been amended as follows

Claim 12, Line 14, from “wherein the diffuser defines a cooling flow path outlet disposed at a position” to -- wherein the diffuser defines a cooling flow path outlet through the diffuser body downstream of the impeller, upstream from the vane, and disposed at a position --

Regarding Claim 17: Claim 17 has been amended as follows

Claim 12, Line 17, from “wherein the diffuser defines a cooling flow path outlet disposed at a position” to -- wherein the diffuser defines a cooling flow path outlet through the diffuser body downstream of the impeller, upstream from the vane, and disposed at a position --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:



Allowable Subject Matter
Claims 1, 3 – 5, 7 – 12, 14, 15, 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 17 have been amended to recite the narrower location of the cooling flow path outlet being “through the diffuser body downstream of the impeller, upstream from the vane, and disposed at a position closer to the impeller than to the vane and configured to discharge the air introduced to the motor mount to an upper space of the diffuser.”
The closest known prior art device was taught by GB 1,085,565, (“Daly”), which teaches the general arrangement as recited in claims 1, 12, and 17 in having a gaseous a fan motor with a cooling inlet and a cooling outlet, a diffuser body with a vane, and a flow of cooling fluid through the inner space of the motor mount; however, Daly fails to explicitly disclose or teach wherein the specified location of the cooling flow path outlet such that the cooling flow path outlet is being through the diffuser body downstream of the impeller, upstream from the vane, and disposed at a position closer to the impeller than to the vane and configured to discharge the air introduced to the motor mount to an upper space of the diffuser. Daly in view of any other prior art reference or combination of references fails to teach a modification of which would modify compression system 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0365167 – Fan motor having cooling flow path outlet
US 2018/0076682 – Fan motor having cooling flow path outlet
US 2,294,586 – Fan motor having cooling flow outlet opposite the impeller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/PATRICK HAMO/Primary Examiner, Art Unit 3746